DETAILED ACTION
This Office Action is in response to the After Final Consideration Pilot (AFCP) 2.0 filed on 8 February 2022.
Claims 9-12, 14-15, 17-18, 24-25 and 27-31 are presented for examination.
Claims 9, 24 and 31 are amended.
Claims 1-8, 13, 16, 19-23 and 26 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8 February 2022 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claims 1, 24 and 31, the Applicant argues:
(1)	The Office Action alleges that Gou discloses “determining . . . a number of symbols to be used for transmission of the reference signal.” Office Action, pp. 10 and 11 (citing Gou 4] [0165] and [0168]). Gou generally discusses “enabl[ing] base stations to mutually inform about an occupation situation of [an] unlicensed carrier.” Gou, Abstract. At a portion cited by the Office Action, Gou describes that “a [physical downlink control channel] PDCCH in first one, two, three or four [orthogonal frequency division multiplexing] OFDM symbols of a subframe can be used to bear information Remarks, pages 7-8].

(2)	Khoshnevis fails to cure the deficiencies of Gou. Khoshnevis generally discusses “demodulation reference signal (DMRS) selection” Khoshnevis § [0001]. At a portion cited by the Office Action, Khoshnevis describes that “[a] DMRS configuration may be determined from multiple DMRS configurations that differ in at least one or both of a DMRS pattern and a DMRS sequence symbol modulation order.” /d. J [0059]. Khoshnevis goes on to discuss that “[t]he DMRS pattern may indicate the number of symbols allocated for transmission of a codeword .. . associated with a PDSCH transmission.” /d. §] [0059]. However, Khoshnevis does not teach or suggest “determining a signal type and a tone spacing associated with a reference signal, wherein the signal type corresponds to a data channel,” let alone “determining the amount of symbols to be used for reception of the reference signal based at least in part on the determined signal type, the determined tone spacing, and the received signaling information,” as recited in amended independent claim 24. Also, like Gou, Khoshnevis is silent regarding tone spacings. Therefore, Khoshnevis fails to teach or suggest all the features of amended independent claim 9, alone or in combination with Gou [Remarks, page 8].

As per the first argument,
As indicated in the previous rejection, Gou discloses a method for wireless communication at a base station, comprising: 
determining a signal type associated with a reference signal (see page 9, paragraphs 165, lines 1-5 and paragraph 168; determining a signal type/PBCH associated with a reference signal/demodulation reference signal (DMRS)), wherein the signal type corresponds to a data channel (see page 9, paragraph 165; wherein the signal type/DMRS corresponds to a data channel/PDCCH).
determining, based at least in part on the determined signal type (see page 9, paragraph 165, lines 1-5 and paragraph 168; based at least in part on the determined signal type/PBCH associated with a reference signal/demodulation reference signal (DMRS)), an amount of symbols to be used for transmission of the reference signal (see page 9, paragraph 165, lines 1-5 and paragraph 168; an amount of symbols/(only symbols bearing a PDCCH domain are sent) to be used for transmission/sent of the reference signal/DMRS Note: “to be” is functional language and has no patentable weight).
In other words, Guo discloses the base station simultaneously sends a PSS/SSS/(signal type) and a demodulation signal CRS/(reference signal) (only OFDM symbols bearing a PDCCH domain are sent).  The Applicant argues “That is, determining a number of symbols for a control channel is different than “determining . .. an amount of symbols to be used for transmission of the reference signal”.  Guo discloses only an amount of symbols bearing a PDCCH domain are sent on the demodulation signal CRS and not that the OFDM symbols are determined for a control channel.
Regarding the limitation “tone spacing”, Sun et al (US 2017/0164350 A1) discloses determining a tone spacing associated with a reference signal (see Figure 4 and Table 1 and paragraph 66; determining a tone/subcarrier spacing/spacing associated with a reference/reference signal/signal).
In other words, Table 1 shows examples of reference signal with different subcarrier spacing values. 
Therefore, the combination of Guo and Sun discloses the broadly claimed limitations “determining a signal type and a tone spacing associated with a reference signal, wherein the signal type corresponds to a data channel” and “determining, based at least in part on the determined signal type and determined tone spacing” and “transmitting the reference signal via the determined amount of symbols in accordance with the signal type, the tone spacing, and the signal information”.
As per the second argument,
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Guo, not Khoshnevis, was used to reject the claim limitations the Applicant is arguing. 

During the limited amount of time provided for AFCP 2.0, the Examiner has performed an updated search and discovered Sun et al (US 2017/0164350 A1).  Specifically, see Table 1, Figure 4 and Figure 11B, step 111 and paragraphs 66 and 76.  Thus, further search and consideration are still required due to this new issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469